Case 1:16-cv-00572-RP Document 108-5 Filed 04/06/20 Page 1 of 6




                    EXHIBIT E
        Case 1:16-cv-00572-RP Document 108-5 Filed 04/06/20 Page 2 of 6




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

JEAN JONES,                    §
                               §
            PLAINTIFF          §                    CASE NUMBER: 1:16-cv-00572-RP
                               §
            v.                 §
                               §
PORTFOLIO RECOVERY ASSOCIATES, §                    Honorable Robert Pittman
LLC, and WESTERN SURETY CO.,   §
                               §
            DEFENDANTS.        §

______________________________________________________________________________

                                DECLARATION OF AMY CLARK
                          IN SUPPORT OF THE APPLICATION FOR FEES
______________________________________________________________________________



       I, Amy Clark, declare as follows:

       1.     My name is Amy E. Clark. I am the owner/attorney for Amy Clark Law and

I submit this declaration in support of my firm’s application for attorney’s fees in this

matter. Except as otherwise noted, I have personal knowledge of the facts set forth in this

declaration and could testify competently to them if called upon to do so.

       2.     I became licensed to practice law in the State of California in October of 2002

and in 2004 I became licensed in the State of Texas. I am a member of the bar of the United

States Court of Appeals for the Fifth and Ninth Circuits, as well as a member in good

standing of the Western District of Texas, Eastern District of Texas, Southern District of

Texas and Northern District of Texas.

       3.     Since June 24, 2019, I have been an attorney and manager of the consumer

law team at Texas RioGrande Legal Aid. Texas RioGrande Legal Aid (TRLA) is a



Declaration of Amy Clark in support of fee application
                                              1
        Case 1:16-cv-00572-RP Document 108-5 Filed 04/06/20 Page 3 of 6




nonprofit agency that specializes in providing free civil legal services to the poor in a 68-

county service area. TRLA is the largest legal aid provider in Texas and the third largest in

the United States. In 2018, approximately 1600 Texans requested assistance in Consumer

Law issues such as are handled by the team I manage.

       4.      In April of 2010, I opened Amy Clark Law, fka Hill Country Consumer Law,

in Austin, Texas. Previously, I was a solo attorney from 2006-2012 in the San Gabriel

Valley of California. I focus on litigating consumer cases in state and federal court. I

exclusively represent consumers. Since around the time the firm began, I have been

representing consumers in Fair Debt Collection Practices Act claims and other debt

collection issues. From 2002 – 2006, I worked at law firms in Los Angeles, learning

litigation and conduction approximately 110 depositions and appearing at approximately

120 contested hearings and bench trials.

       5.      Amy Clark Law worked almost exclusively on a contingency basis, other than

for debt defense cases, which were charged on a flat-fee basis of $900 - $2200 depending in

part on if the case was filed in Justice Court or higher level state courts.

       6.      Attached are my hours, with administrative and travel time as well as costs

edited out. In total, I am billing 21.8 hours in the prosecution of this case. Besides the time

cut on the attached sheet showing my time records, I purposely did not bill for time spent

reviewing emails and documents written by my co-counsel unless I was editing them or

giving comments.     A conservative estimate for the unbilled time would be for

approximately 5.5 hours of communications between co-counsel, review of records and the

creation of this declaration, communications with local attorneys for their supporting

declarations, and the discussions with my client, Ms. Jones.




Declaration of Amy Clark in support of fee application
                                               2
          Case 1:16-cv-00572-RP Document 108-5 Filed 04/06/20 Page 4 of 6




         7.    The hours in my time records were actually expended on the topics stated;

indeed most were spent in preparation for trial and in trial.

         8.    My current hourly rate is $400.00 for work that I do in federal court, so my

fees total $8,720.00.

         9.    This rate is justified by my experience, the nature and complexity of the cases,

and the relative risk involved in consumer cases.

         10.   My previous hourly rate for federal court of $330.00/hour was approved in

March, 2013 for a FDCPA case litigated from 2010 - 2012, Gene Martignetti v. Robert L.

Bachman, Case 2:10-cv-00548-DMG-AN, Central District of California.

         11.   My increase to $400/hour is justified based on my increased experience,

knowledge, and skill level as well as the increased difficulty of litigating a jury trial on a

collection practices case, in particular one that involved no phone harassment.

         12.   Based on my experience and work co-counseling with other consumer

attorneys in Texas, I believe the requested number of hours and my hourly rate to be

reasonable and customary for an attorney of my experience and practice area in Austin,

Texas.

         13.   I have been lead counsel in numerous consumer law cases in the state and

federal court, and when Amy Clark Law was my main employment, I generally represented

approximately forty Central Texas consumers per year on consumer claims including

FDCPA, DTPA, TILA, and fraud.

         14.   Besides this matter, other recent trials I represented clients in a jury trials in

Travis County in 2018 (Zeifman v . Maserati et. al, CAUSE NO. C-1-CV-13-009985) multiple

bench trials. Three bench trials of note in the past year include Terra Perkins v. Tolteca




Declaration of Amy Clark in support of fee application
                                               3
           Case 1:16-cv-00572-RP Document 108-5 Filed 04/06/20 Page 5 of 6




Enterprises Inc. d/b/a The Phoenix Recovery Group, Cause No. C-1-CV-16-006613, a full-day

FDCPA and Texas Debt Collection Act Trial in Travis County, Cedar Park Regional Medical

Center v. Brandon and Rita Hagan, Cause No. 18-1249-CC4, a full-day medical debt trial in in

Williamson County, and WEC v. Ashley A Smith, Cause No. 89,644, a full-day trial involving

debt collection and the military lending act in Bell County that is currently on appeal.

       15.     In February 2012, I was lead counsel on the first jury trial in recent years

against a debt settlement company, Ramos v. Debt Resolution Center, et. Al., Case No. 30-2010-

00415775 in California State Court in Orange County, California. The case settled pre-

verdict.

       16.     I am regularly asked to speak regarding consumer issues on the national level.

For example, I recently spoke at the 2019 National Consumer Law Center Consumer

Rights conference regarding litigating medical debt issues on behalf of consumers. I have

also spoken in 2012, 2014, 2016 and 2018, at the National Association of Consumer

Attorneys bi-annual auto-fraud conference. In 2016, I was a co-presenter at the Texas

Consumer and Commercial Law Section’s two-day Advanced training, where I presented

on Telephone Consumer Protection Act claims, focusing on class actions and the impact of

on the impact of Spokeo at that time.

       17.     I am the author of multiple articles published in the ABA GP|Solo Magazine,

including “The Lie Behind Foreclosure Rescue” in 2010, “Educating Your Client” in 2008,

as well as the frequently re-printed article, “Work Life Balance 101” originally published n

the Young Lawyers’ Division Newsletter in 2007.

       18.     Additionally, I have been interviewed on consumer rights regarding toll road

billing on Fox News in 2014 and utility billing practices by KEYE TV (CBS) in Austin,



Declaration of Amy Clark in support of fee application
                                              4
           Case 1:16-cv-00572-RP Document 108-5 Filed 04/06/20 Page 6 of 6




Texas in 2011. I was the featured attorney on the 2007 ABC News Special, “The High Cost

of Debt” on KABC, and was also interviewed for the 2007 KABC news story on foreclosure

rescue scams. I have also been cited by numerous print and blog articles, including a 2014

New York Times article on GPS/ignition stop gadgets installed n vehicles and a 2014

Huffington Post on debt lawsuits. I have also been quoted in the past on suing debt

settlement scams, and I was featured on Patt Morrison’s NPR show focusing on bankruptcy

in 2008.

       19.     Currently I am managing multiple attorneys at Texas RioGrande Legal Aid

in both debt collection and fraud cases in state and federal court as well as managing the

bankruptcy cases. Under my direction, my team both creates and edits educational

materials for consumer areas as well as represents clients directly with both legal advice and

representation for negotiating settlements and litigating cases to trial.

       I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is

true and correct.

Dated: April 6, 2020                                                        _________________
                                                                            Amy Clark




Declaration of Amy Clark in support of fee application
                                               5
